UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DWINEL MONROE,

Plaintiff, No, 16-CV-2818 (KMK)

Vv,
SCHEDULING ORDER

NEW YORK STATE DEPARTMENT OF
CORRECTIONS & COMMUNITY
SUPERVISION, et al,

Defendants.

 

 

KENNETH M. KARAS, District Judge:

At the Conference held before the Court on November 13, 2019, the Court had scheduled
the next status conference for May 13, 2020 and set a corresponding pre-motion letter filing
schedule, (See Dkt. (minute entry for Nov. 13, 2019).)

This Order amends those dates and deadlines. The next status conference is now
scheduled for May 27, 2020 at 11:30 a.m. Any pre-motion letter is due May 13, 2020. The non-
movant’s response is due May 20, 2020.

SO ORDERED.

DATED: November 20, 2019
White Plains, New York yy
KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 

 
